Citation Nr: 1009603	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to a compensable evaluation for lichen 
sclerosis of the vulva.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to sexual trauma.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urinary incontinence.

7.  Entitlement to service connection for pelvic pain.

8.  Entitlement to service connection for a painful chin 
implant.

9.  Entitlement to service connection for a bilateral foot 
disorder.

10.  Entitlement to service connection for eczema.

11.  Entitlement to service connection for a tooth disorder.

12.  Entitlement to service connection for a sinus/allergy 
disorder.

13.  Entitlement to service connection for atrophy of the 
vulva.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 
1986.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, and a February 2009 rating decision of the VA RO in 
Wichita, Kansas.

In November 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.  

The RO inferred a claim for TDIU because the Veteran met the 
schedular criteria.  The Board observes that she is in fact 
in receipt of a combined 70 percent disability rating, 
including a 50 percent disability rating for her service-
connected total abdominal hysterectomy.  See 38 C.F.R. 
§ 4.16(a) (2009).  VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during the 
applicable presumptive period if the Veteran has the required 
service to trigger the presumption; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  However, although a VA doctor 
stated that it was unlikely that the Veteran would return to 
employment in an October 2005 treatment record, the claims 
file does not contain a competent opinion regarding whether 
the Veteran's service-connected disabilities render her 
unable to secure or follow a substantially gainful 
occupation.  Therefore, on remand, the Veteran should be 
afforded a compensation and pension examination.

Furthermore, in a February 2009 rating decision, the RO 
denied several claims filed by the Veteran, including those 
listed on the title page of this decision.  In November 2009, 
the Veteran filed a timely notice of disagreement to that 
decision, to which the RO has yet to take further action.  
Therefore, this issue must be remanded to the RO for the 
issuance of a statement of the case and further adjudication.  
See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  As to the issues found in the 
Veteran's November 2009 notice of 
disagreement, the RO/AMC should issue the 
Veteran a statement of the case and 
readjudicate the issues in accordance 
with Manlincon, supra, if a statement of 
the case has not already been issued.  If 
the Veteran thereafter perfects her 
appeal as to these issues, they should be 
returned for review by the Board. 

2.  Then, schedule the Veteran with an 
appropriate medical examination in 
order to determine whether or not she 
is unable to secure and follow a 
substantially gainful occupation by 
reason of her service-connected 
disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

If the examiner determines that the 
Veteran is unable to secure and follow a 
substantially gainful occupation but 
cannot determine whether that is due to 
the Veteran's service-connected 
disabilities or nonservice-connected 
disabilities, he or she should state so 
and give a complete explanation as to why 
he or she cannot make such a 
determination.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


